Citation Nr: 0721617	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  01-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from July 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board previously remanded this matter in December 2005.  
The requested development has been accomplished and this 
matter returned to the Board for review.


FINDINGS OF FACT

1. A psychiatric disorder, to include schizophrenia, was not 
noted at entrance to service, and the evidence does not 
clearly and unmistakably show that a psychiatric disability 
preexisted service.

2.  A psychiatric disorder is first shown more than one year 
after the veteran's separation from service, and is not shown 
to be causally related to active service.  


CONCLUSION OF LAW

A psychiatric disorder, to include schizophrenia, was not 
incurred in or aggravated by active duty service and may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
1132, 1137, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.   Duty to Notify

In a December 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  The  veteran was advised to submit any relevant 
evidence in his possession.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.  

In an April 2006 letter, the RO provided the veteran with 
notice of how disability ratings and effective dates are 
determined.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The relevant evidence including 
service medical records, post-service private and VA medical 
records and Social Security disability records was obtained 
and associated with the claims file.  The veteran has not 
identified any outstanding evidence that is relevant to this 
claim.

The Board notes that the veteran was not afforded a VA 
examination.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that, in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  An examination is not 
necessary in this case, as there is no indication that a 
current psychiatric disability may be associated with an 
event or injury in service and no indication that such a 
disability manifested to a compensable degree within an 
applicable presumptive period.  The requirements of the duty 
to assist have been fulfilled, and the Board may proceed to 
review the veteran's claim.  

II.  Analysis of Claim

The veteran claims service connection for a psychiatric 
disorder, to include schizophrenia.
  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after January 1, 1947, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1132 (West 2002).  

The term "noted" denotes only such conditions that are 
recorded in examination reports.  38 C.F.R. § 3.304(b) 
(2006).  A history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation but will be considered together with all other 
evidence in determinations as to inception.  38 C.F.R. 
§ 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe, supra.; Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991). 

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  A 
pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has submitted several statements in which he 
contends that schizophrenia was either incurred in or 
aggravated during active duty service.  The veteran has 
alternately asserted that schizophrenia had its onset during 
active duty service or that schizophrenia was dormant during 
childhood and was aggravated by service.  In addition, the 
veteran has alleged that he developed mental problems because 
of fights in service.  In various statements, he has alleged 
that he was beaten during service.  He also alleges that he 
engaged in fights with other service members and that such 
conduct provides evidence that a psychiatric disability 
manifested during service.  

The Board finds that the evidence does not clearly and 
unmistakably demonstrate that a psychiatric condition existed 
prior to service.  There are no medical records in evidence 
which demonstrate treatment or diagnosis of a psychiatric 
disorder prior to service.  Service medical records are 
negative for any psychiatric disorder or findings of a 
history of a psychiatric disorder.  

Post-service private inpatient treatment records, dated in 
1991, note that the veteran had no prior psychiatric 
hospitalizations.  These records also indicate that the 
veteran was admitted following an apparent recent history of 
becoming increasingly withdrawn and seclusive over the two 
weeks prior to admission.  Private medical records dated in 
1998 reflect that the veteran reported a history of 
psychiatric treatment at age 12 or 13.  Records of that 
reported treatment are not in evidence, and there is no 
evidence of a pre-service diagnosis of a psychiatric 
condition.  Because there is no evidence of pre-service 
treatment or diagnosis of a psychiatric condition, the Board 
finds that the presumption of soundness is not rebutted in 
this case.      

As the veteran is presumed to have been sound at enlistment, 
the issue before the Board is whether the evidence 
demonstrates that a psychiatric condition, to include 
schizophrenia, was incurred during active duty service or may 
be presumed to have been so incurred.  

The veteran served on active duty from July 1986 to July 
1989.  The enlistment examination shows normal findings, with 
no diagnosis of a psychiatric disorder and no history of a 
psychiatric disorder noted.  A report of medical history 
completed in conjunction with that examination indicates that 
the veteran denied depression or excessive worry.  

Personnel records indicate that the veteran was sentenced to 
the brig for three days in January 1989 for disobeying a 
lawful order, provoking speeches and misbehavior of sentinel.  
The veteran had a confinement physical in March 1989 which 
assessed his mental status within normal limits.  The veteran 
did not undergo a separation examination.  

A post-service diagnosis of schizophrenia is first noted in 
VA medical records dated in 1995 to 2006.  Private and VA 
medical records reflect various diagnoses including 
schizoaffective disorder, schizophrenia and toxic-organic 
brain syndrome, due to drug exposure, especially cocaine and 
amphetamine abuse.  A September 2006 statement from a private 
psychologist indicates a diagnosis of chronic symptoms of 
depression with psychotic features.    

Other medical evidence includes a statement from a private 
psychologist who has treated the veteran.  In a February 2002 
statement, Dr. J.T., a psychologist, indicated that the 
veteran had undergone treatment since July 2000 for 
schizoaffective disorder.  Dr. J.T. stated that the veteran 
reported that his time in service was stressful, that he 
began having uncontrollable anger during service in 1987.  
The veteran reported that he had episodes during service of 
physically challenging other individuals, including choking 
another sailor and threatening to kill him.  Dr. J.T. noted 
that the veteran's report that he was sentenced to the brig 
for three days due to that incident.  Dr. J.T. noted the 
veteran's history of psychiatric hospitalizations and 
difficulty holding a job.  Dr. J.T. opined that the veteran's 
disability is related to service and explained that the 
veteran's emotional condition deteriorated in 1987, 
precipitating provocations and time in the brig.  Dr. J.T. 
concluded that, "it is reasonable to conclude that his time 
in the service contributed to his emotional breakdown and 
ensuing level of marginal functioning."

In an October 2000 statement, Dr. J.T. opined that the 
veteran is unable to participate in gainful employment of any 
kind.  
Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to a medical opinion.  The Court has held that a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
The Court has held that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
constitute competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Service personnel records do show that the veteran was 
sentenced to three days of confinement for  disobeying a 
lawful order, provoking speeches and misbehavior of sentinel.  
However, service medical and personnel records do not 
substantiate the  veteran's reported history of threatening 
and attempting to choke another service member.  The Board 
therefore finds that this opinion is not probative regarding 
the issue of medical nexus to service, as it is based on an 
inaccurate factual premise.  

In addition, while Dr. J.T.'s statement regarding the 
veteran's employment difficulties is relevant in 
demonstrating a current disability, it is not probative 
regarding the issue of whether a current psychiatric 
disability is related to service.  

As noted above, a grant of service connection requires 
evidence of (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson, 
supra.   In this case, while there is evidence of a current 
psychiatric disability, there is no evidence that a 
psychiatric disability was incurred during service and no 
competent medical evidence of a nexus to service.  

The Board notes the veteran's assertions that his psychiatric 
disability is related to the stress of military life and 
discipline problems in service.   The veteran's statements in 
this regard cannot serve to provide the required medical 
nexus.  The Court has held that evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  

For the foregoing reasons, the Board finds that a psychiatric 
disorder, to include schizophrenia, was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt.  Rather, as there is a preponderance of 
the claim for service connection, the claim must be denied.


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


